 1                                                                      ~1LEa


 2
                                                                     ACT 3 12019
 3
                                                           EASTERN
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                    Case No.: EDCR14-117-VAP
11
                        Plaintiff,                ORDER OF DETENTION PENDING
12                                                FURTHER REVOCATION
           v.                                     PROCEEDINGS
13 DAMON HEATH,                                   (FED. R. CRIM.P. 32.1(a)(6); 18
                                                  U.S.C. § 3143(a)(1))
14
                        Defendant.
15
16         The defendant having been arrested in this District pursuant to a warrant
1 7i issued by the United States District Court for the CENTRAL District of
18 CALIFORNIA for alleged violations) of the terms and conditions of probation or
19 supervised release; and
20         Having conducted a detention hearing pursuant to Federal Rule of Criminal
21   Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. (X)         The defendant has not met his/her burden of establishing by clear and
23               convincing evidence that he/she is not likely to flee if released under
24                18 U.S.C. § 3142(b) or (c). This finding is based on the following:
25           (X) information in the Pretrial Services Report and Recommendation
26           (X) information in the violation petition and reports)
27           (X)        the defendant's nonobjection to detention at this time
28           ()      other: Limited bail resources, Substance abuse, Non-compliance


                                              1
 1                  while on supervision.
 2            and/ or
 3 B.(X) The defendant has not met his/her burden of establishing by clear and
 4            convincing evidence that he/she is not likely to pose a danger to the
 5            safety of any other person or the community if released under 18 U.S.C.
 6            § 3142(b)or (c). This finding is based on the following:
 7           (X) information in the Pretrial Services Report and Recommendation
 8           (X)    information in the violation petition and reports)
 9           (X) the defendant's nonobjection to detention at this time
10           ()     other:
11
12 IT THEREFORE IS ORDERED that the defendant be detained pending the further
13 revocation proceedings.
14                                                               ~~'r~
15~ ~ Dated: October 31, 2019
~['~                                             United States Magistrate Judge
17
18
19
20
21
22
23
24
25
26
27
28


                                             2
